Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Philip Burrus on 9/4/21.

CLAIMS:

Listing of the Claims:

1.	(Currently Amended) A portable electronic communication device comprising:
a housing;
a WiFi transceiver;

a plurality of antennas, including a first antenna operating for WiFi at 2400 MHz, and a second antenna supporting at least cellular bands between 2300 MHz and 2690 MHz, the second antenna being the sole antenna supporting cellular bands between 2300 MHz and 2690 MHz and also being linkable to the WiFi transceiver to provide MIMO (multiple input, multiple output) operation;
wherein the housing is metallic and the first antenna and the second antenna are formed as parts of the housing.
2. 	(Canceled) 
3. 	(Currently Amended) The portable electronic communication device in accordance with claim 1, wherein at least one of the first antenna or the 
4. 	(Original) The portable electronic communication device in accordance with claim 1, wherein the second antenna is the sole device antenna operating at 2.4 and at 5.0 GHz.
5. 	(Original) The portable electronic communication device in accordance with claim 1, wherein the first antenna provides WiFi connectivity and the second antenna 
6. 	(Currently Amended) The portable electronic communication device in accordance with claim 1, wherein a first second antenna is switchable to provide WiFi connectivity via a multiplexer.
7. 	(Original) The portable electronic communication device in accordance with claim 1, wherein the second antenna is a primary cellular antenna.
8. 	(Original) The portable electronic communication device in accordance with claim 1, wherein the second antenna is a cellular diversity antenna.
9. 	(Currently Amended) A method of antenna usage in a portable electronic communication device having a housing, a WiFi transceiver, an LTE (long term evolution) transceiver, and a plurality of antennas, the method comprising:
operating a first one of the plurality of antennas as a primary WiFi antenna at 2400 MHz;
operating a second one of the plurality of antennas as a secondary WiFi antenna and also as the sole device antenna that supports cellular bands between 2300 MHz and 2690 MHz; and
;
wherein the device housing is metallic and the primary WiFi antenna and the secondary WiFi antenna are formed as parts of the housing.
10. (Canceled) 
11. (Currently Amended) The method in accordance with claim 9, wherein at least one of the primary WiFi antenna or the secondary WiFi antenna[[s]] is internal to the device housing.
12. (Original) The method in accordance with claim 9, wherein the secondary WiFi antenna is the sole device antenna operating at 2.4 and at 5.0 GHz.
13. (Original) The method in accordance with claim 9, wherein selectively linking the secondary WiFi antenna to the WiFi transceiver comprises using one of an RF (radio frequency) switch and a multiplexer.
14. (Original) The method in accordance with claim 9, wherein the secondary WiFi antenna is a primary cellular antenna.
15. (Original) The method in accordance with claim 9, wherein the secondary WiFi antenna is a cellular diversity antenna.
16-20. (Canceled)

Conclusion

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476